Oí.diiam, J. The objections taken to the replications are frivolous, and can be sustained only by a total misconception and a misapplication of the plain rules of pleading. It is true, as is contended for by the plaintiffs in error, that every plea must answer the whole count, and every replication must answer the whole plea; but, to do this, it is not necessary that every material allegation in the opponent’s pleading should lie. traversed. A party may traverse any material allegation. 1 Ck. PI. 044. For if such averment be necessary to support the plaintiiT’s action, or the defendant’s defence, the plea or replication denying it, is an answer to the whole count or plea, in this case each allegation denied by the replication is material and unless sustained by proof, if denied, the defendants below would not have, boon entitled to a verdict. The circuit court did not err in overruling the demurrer. Affirmed.